Citation Nr: 1047526	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-13 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim was 
remanded in June 2009 and March 2010 for evidentiary and remedial 
development, and it is now ripe for appellate review.  


FINDING OF FACT

The Veteran contends that he developed hypertension at the same 
time as diabetes mellitus, and such a finding is confirmed; 
however, the Veteran has not asserted, and the competent medical 
evidence does not indicate, that there is a causal and/or 
aggravating relationship between service-connected diabetes and 
hypertension.  


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  In this case, the Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection.  In addition, the 
Veteran received notice regarding the evidence and information 
needed to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the 
Texas Veterans Commission (TVC), and that organization is 
presumed to have knowledge of what is necessary to substantiate a 
claim for service connection.  Neither the Veteran nor his 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports and 
addendum opinions.  There is no indication of any additional 
relevant evidence that has not been obtained.  With respect to 
the clinical examinations, the Board finds that the Veteran was 
provided thorough VA examination which, in concert with several 
addendum opinions, is adequate for resolving the issue of 
etiology; there is no duty to provide another examination or a 
medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Furthermore, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran contends that his service-connected diabetes mellitus 
(type 2) either caused or aggravated his hypertension beyond the 
natural progression of the disease process.  

The Veteran does not allege that his hypertension arose in 
service, and he has stated his belief that his hypertension was 
diagnosed at the same time as diabetes (approximately 2000 or 
2001), and that because of the simultaneous diagnosis, that there 
is an inferred relationship between the two disorders. 

The Veteran has been afforded a medical examination in connection 
with this claim, and the etiology of the hypertension was 
addressed.  The associated report of the VA examination, dated in 
May 2007, describes the first diagnosis of diabetes to be six to 
seven years prior to the date of examination (approximately 2000 
or 2001).  Hypertension was assessed at this time, and the 
examiner determined that the condition had an onset "at the same 
time as diabetes."  While there was an assessed simultaneous 
onset of hypertension with the Veteran's diabetes, the examiner 
determined that it "was not due to diabetes mellitus."  The 
Board, in a June 2009 remand, determined that as there was no 
opinion addressing a potential aggravating relationship between 
service-connected diabetes and hypertension, that it was 
necessary for the examiner who conducted the May 2007 VA 
examination to author an addendum opinion.  The returned report, 
dated in September 2009, did not address aggravation; however, 
the opinion reiterated the lack of a causal nexus, and added that 
the Veteran's renal function was in normal range, meaning that 
his condition was essential hypertension and thus not due to 
diabetes mellitus.  

As the September 2009 opinion did not address aggravation, the 
Board remanded the case for compliance with its earlier remand.  
In response to this request, an addendum opinion addressing 
aggravation was returned.  This opinion, dated in June 2010, 
stated that there was no aggravating relationship between 
hypertension and service-connected diabetes.  As a rationale, the 
examiner stated that "current medical literature does not show a 
connection between diabetes mellitus and development or worsening 
of hypertension in patients with normal renal function and normal 
microalbumin" (emphasis added).  The examiner went on to state 
that there is no evidence that hypertension had been aggravated, 
as it "is well-controlled on a single combination medication."  

There is no question that the Veteran has had a diagnosis of 
hypertension for the same amount of time as he has been diagnosed 
with diabetes.  The May 2007 VA examination reports this finding, 
and the Veteran corroborates it by his assertion of being 
diagnosed with both conditions simultaneously.  At issue, 
however, is the causal and/or aggravating relationship between 
the service-connected diabetes and the nonservice-connected 
hypertension.  The Veteran makes no argument as to a nexus save 
from stating that the conditions were diagnosed at the same time.  
As a lay person, he is certainly competent to report when he was 
given a diagnosis of a disorder, and he may report on the 
symptoms that he perceives through his senses; however, in this 
case, he does not have the requisite credentials necessary to 
make a causal and/or aggravating link between diabetes and 
hypertension.  Indeed, the Board notes that under certain 
circumstances, a layperson is competent to identify a simple 
medical condition; however, as an opinion linking diabetes and 
hypertension is not "simple" in nature, and requires laboratory 
work and medical testing to confirm, a layperson is not competent 
to make an opinion on causation or aggravation in this 
circumstance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

The May 2007 examination report is unequivocal in its opinion 
that there is no causal relationship between diabetes and 
hypertension, and this opinion does not dispute the Veteran's 
assertion of a simultaneous diagnosis of the two conditions.  The 
2009 addendum, and the later 2010 opinion, both state that the 
Veteran's renal function was not impaired, and as such, that the 
Veteran's hypertension was essential and is thus not related, 
either causally or by aggravation, to diabetes.  The opinions of 
the VA medical examiner are well-rationalized, and they are 
supported by established medical literature.  The Board gives 
full credence to the Veteran's assertion of being diagnosed with 
hypertension at the same time as diabetes; however, as the 
competent medical evidence does not show a causal or aggravating 
link between the service-connected and nonservice-connected 
condition, the Board must conclude that the preponderance of the 
evidence is against the claim for service connection.  

 In reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable when 
the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 







ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


